Citation Nr: 0507526	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for low back 
disability, claimed as arthritis, to include as secondary to 
service-connected left shoulder disability.  

2.  Entitlement to service connection for respiratory 
disability, to include as secondary to exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from January 1969 to August 
1970.  He served in Vietnam from May 1969 to August 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Board remanded the claims currently on appeal 
for development in February 2001 and November 2003, and the 
case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims; he has been 
told what evidence VA would obtain and what he should submit, 
and relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Any arthritis of the lumbosacral spine was first 
demonstrated many years after service; there is no competent 
evidence that relates any current low back disability, 
including any arthritis of the spine, to service or to the 
veteran's service-connected degenerative joint disease of the 
left shoulder with dislocations.  

3.  The evidence does not demonstrate that any current 
respiratory disability is related to service or any incident 
of service, including exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Any current low back disability, including any arthritis 
of the spine, was not incurred in or aggravated by active 
service, nor may arthritis of the spine be presumed to have 
been incurred in service; any current low back disability is 
not proximately due to or the result of the veteran's 
service-connected degenerative joint disease of the left 
shoulder with dislocations.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2004).  

2.  The veteran's respiratory disability was not incurred in 
or aggravated by active service, nor may it be presumed to be 
due to exposure to herbicides in service.  38 U.S.C.A. 
§§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.150, 
3.303, 3.307, 3.309 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The Veterans Claims Assistance Act

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a February 1999 letter to the veteran, the 
RO notified him that to support his claim for service 
connection for what he described as spots on his lung, which 
he claimed to be due to exposure to herbicides in service, he 
should submit statements from private physicians describing 
his symptoms, clinical findings, results of laboratory tests 
or X-rays, and the earliest observed manifestations of 
symptoms of his disability.  The RO also told him he should 
submit information concerning employment before, during and 
after service and that he should provide a description of his 
exposure to Agent Orange in Vietnam and any information about 
treatment for his claimed condition during service.  The RO 
notified the veteran that he should complete and submit 
release authorizations from health care providers who had 
treated him and that VA would obtain those records.  The RO 
told the veteran that he could contact the doctor or hospital 
himself and request the release of the information.  

In a March 2001 letter, the RO notified the veteran of the 
passage of the VCAA and notified him that he should provide 
the names, addresses and approximate dates of treatment for 
all medical facilities where he had received treatment for 
his claimed respiratory disability and arthritis and 
described the evidence necessary to substantiate service 
connection claims.  The RO explained that it would try to 
help him get such things as medical records, employment 
records, or records from other Federal agencies provided he 
gave VA enough information about the records.  The RO told 
the veteran that it was still his responsibility to make sure 
VA received the records.  

In a February 2004 letter, the VA Appeals Management Center 
(AMC) notified the veteran of the evidence necessary to 
establish service connection for a disability as secondary to 
a service-connected disability.  The AMC explained that the 
evidence must show evidence of his claimed condition and a 
relationship between his claimed condition and his service-
connected condition.  The AMC told that veteran that evidence 
of his claimed condition could be shown by medical evidence 
or other evidence showing he had persistent or recurrent 
symptoms of disability and that a relationship between a 
claimed condition and a service-connected condition was 
usually shown by medical records or medical opinions.  The 
AMC told the veteran that he could provide medical evidence 
from his own doctor discussing the relationship between his 
claimed condition and his service-connected condition and his 
doctor's opinion as to whether his service-connected 
condition caused or aggravated his claimed condition beyond 
its normal progression.  The AMC stated it would request this 
medical evidence if he told the AMC about it.  

In addition, in the February 2004 letter, the AMC requested 
that the veteran provide any evidence he might have 
pertaining to his appeal.  The AMC told the veteran that as 
his appeal was being considered he could submit additional 
evidence and requested that he provide release authorizations 
for each non-VA doctor and medical care facility from which 
he had received treatment for his conditions.  The AMC also 
asked the veteran to report the dates and locations of any VA 
treatment and said it would obtain the necessary reports of 
such treatment.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that VA did not fulfill all notice 
requirements of the VCAA until after the initial unfavorable 
RO determination in the claim.  As is evident by the 
chronology outlined above, the VCAA did not, however, become 
law until long after the veteran initiated his claim.  Upon 
review of the record in its entirety, it is the judgment of 
the Board that during the course of the appeal VA has made 
reasonable efforts to develop the claim and subsequent to the 
enactment of the VCAA has provided the veteran with notice 
that complies with the requirements of the VCAA.  The Board 
finds that the failure to provide the veteran with the 
specific type of notice outlined in the VCAA prior to the 
initial unfavorable RO determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case to correct such error.  See 38 U.S.C.A. 
§ 7261(b) (West 2002).  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records, obtained VA treatment records and 
provided him with VA examinations.  The veteran has submitted 
treatment records from a private hospital and from his 
private physician.  The veteran and his representative have 
presented their arguments pertaining to the veteran's claims.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim.  
The Board finds that no further assistance to the veteran is 
required.  



Background and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for certain chronic diseases, including arthritis, will be 
presumed if manifest to a compensable degree within a year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, 38 C.F.R. § 3.310(a) 
provides that disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Further, any increase in severity of a 
nonservice-connected disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to 
herbicide agents during that service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, 
presumptive service connection for numerous diseases, will be 
established even though there is no record of such disease 
during service.  Id.; 38 C.F.R. § 3.309(e).  The only 
respiratory disabilities on the list of presumptive diseases 
are respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea).  The Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any respiratory disorder other than those 
respiratory cancers named, that is, cancer of the lung, 
bronchus, larynx, or trachea.  See 68 Fed. Reg. 27,630 (May 
20, 2003).  

Even if an appellant is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  


A review of the service medical records shows they are 
negative for any complaint, treatment or diagnosis related to 
back problems, arthritis or respiratory problems, and the 
veteran does not contend otherwise.  He does, however, assert 
that he had back problems and breathing problems in service 
but did not seek medical treatment at the time.  

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  In order to establish service connection 
for a claimed disorder on a secondary basis, there must be 
(1) medical evidence of current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability.  See Hickson, 12 Vet. App. at 253; see 
also Reiber v. Brown, 7 Vet. App. 523, 516-17 (1995).  In 
other words, in order in order to warrant the grant of 
service connection based on an etiological relationship 
between the claimed disability and a service-connected 
disorder, competent medical evidence must show that such a 
relationship exists.  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996).  

Post-service medical evidence shows that the veteran's 
private physician, Richard A. Witte, D.O., has treated the 
veteran for back and shoulder pain and generalized joint pain 
as well as for upper respiratory complaints.  Assessments and 
diagnoses include arthritis, lumbosacral strain with 
exacerbation, and as to the respiratory complaints, Dr. Witte 
has mentioned sinusitis and bronchitis.  In a January 2003 
letter, Dr. Witte reported that the veteran has a chronic 
bronchitis, and the physician said that he was not sure of 
its etiology.  In addition he said that the veteran's neck, 
shoulder and back pain appeared to be related to some 
arthritic problem, but testing had failed to reveal any 
specific problems with rheumatoid arthritis, lupus or other 
collagen disorders.  

In a letter dated in April 2003, Dr. Witte said that it was 
his impression that the veteran's back and shoulder problems 
were getting progressively worse with more frequent visits 
and more severe symptoms.  Dr. Witte noted that the veteran 
stated that X-rays of his back taken by VA showed arthritis.  
The physician said that the limited laboratory studies he had 
done had shown no evidence of rheumatoid arthritis, lupus, or 
gouty arthritis.  He also stated that a recent eosinophil 
sedimentation rate checking for osteoarthritis was also 
negative.  

At VA orthopedic examination in June 1999, the veteran 
complained of low back pain, particularly on the right side.  
The diagnosis after examination was right lower lumbosacral 
muscular spasms.  The examiner noted that X-ray evaluation at 
that time was unremarkable and stated there was no evidence 
of any degenerative joint disease.  Later VA outpatient 
records note low back pain, and while they refer to left 
shoulder arthritis, they do not mention arthritis of the 
spine.  Similarly, at a February 2004 VA orthopedic 
examination, the veteran complained of fairly constant pain 
in the low back on the right side, which he reported was 
aggravated by bending, by lifting, and by walking on uneven 
ground, and the diagnosis after examination was degenerative 
disc disease of the lumbar spine.  The physician referred to 
July 2003 VA X-rays of the lumbar spine as showing evidence 
of degenerative disc disease.  The Board notes that in the 
July 2003 VA X-ray report it was reported there were minimal 
to mild bony hypertrophic changes in the lumbar vertebral 
bodies.  

Relative to the veteran's service connection claim, the 
record does not include a diagnosis of arthritis of the spine 
supported by X-ray findings, and to the extent that 
hypertrophic changes in the lumbar vertebral bodies shown in 
July 2003 VA X-rays are indicative of arthritis, there is no 
earlier evidence of such changes and there is no medical 
evidence linking those changes to service or to the veteran's 
service-connected left shoulder disability.  

Not only is there no medical evidence supporting the claim 
for service connection for arthritis of the spine, the only 
medical evidence concerning the etiology of any current spine 
disability is squarely against the claim.  At the March 2004 
VA orthopedic examination, the physician noted that the 
veteran gave a history of low back pain in service, which he 
said he did not report to authorities.  The physician 
reviewed VA X-rays, which showed evidence of degenerative 
disc disease, and after clinical examination, which showed 
limited painful motion of the low back, his impression was 
degenerative disc disease of the lumbar spine.  He noted that 
review of the veteran's active duty medical records revealed 
no mention of problems with the low back and stated there was 
nothing in the medical records to substantiate the onset of 
back pain on active duty.  He further stated there was 
nothing on physical examination, or anatomically, to suggest 
any relationship between the veteran's service-connected left 
shoulder condition and his low back condition.  The physician 
reported that he reviewed the claims file and stated that the 
service-connected degenerative joint disease of the left 
shoulder with recurrent dislocation was, in his opinion, 
totally unrelated to the veteran's low back condition.  He 
said he simply could not conceive of any relationship between 
the shoulder and low back that would lead, or predispose, to 
a chronic back problem.  

The Board is left with the veteran's own opinion and 
statements as to the etiology of his current back disability.  
He essentially contends that his current disability had its 
onset in service or is due to his service-connected left 
shoulder disability.  The Board notes, however, that although 
the veteran is competent to provide evidence of observable 
symptoms, he is not competent to attribute any symptoms to a 
given cause.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders, and this 
veteran's opinion that he has arthritis of the spine that is 
due to service or was caused or aggravated by his service-
connected left shoulder disability is therefore entitled to 
no weight of probative value.  See, e.g., Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Further, the Board notes that the 
veteran has stated that VA physicians have told him that 
arthritis in his back is likely caused by his service-
connected left shoulder.  With respect to what a physician 
purportedly said, any such statement, filtered through a lay 
person's sensibilities is simply too attenuated and 
inherently incredible to constitute competent medical 
evidence.  See Carbino v. Gober, 10 Vet. App. 69, 77 (1997), 
aff'd sum nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Also before the Board is the issue of entitlement to service 
connection for respiratory disability.  At VA examinations, 
the veteran has complained of dyspnea on exertion, which he 
reports started in service along with pleuritic chest pain 
since the 1970s.  VA pulmonary function tests in 1999 showed 
obstructive airways disease, subsequent studies in 2002 
showed a decline in function with a moderate obstructive 
airflow limitation, while chest X-ray in March 2003 was 
normal.  The VA pulmonary specialist who conducted clinical 
examinations in August 2002 and June 2003 has said that the 
etiology of the veteran's obstructive airflow is unclear.  
Other evidence of record pertaining to the veteran's 
respiratory complaints includes records from Dr. Witte 
showing diagnoses of sinusitis and bronchitis without an 
opinion as to etiology.  

The only other medical evidence relative to the respiratory 
disability claim consists of records from Bossier Medical 
Center dated in June 1983.  Those records show that the 
veteran was admitted for bronchoscopy and transbronchial 
biopsy.  It was noted he had had an abnormal chest X-ray and 
gave a history of intermittent nondescript chest pain that 
had been worked up and no etiology determined.  He also gave 
a history of fever, chills and sweats occurring since he was 
in Vietnam, but with decreasing frequency and severity over 
the past several years.  He also gave a history of exposure 
to Agent Orange.  The physician stated that during evaluation 
as an outpatient, the veteran was noted to have interstitial 
lung changes, which had been gradually improving over the 
past six months and it was elected to admit him for a 
determination as to etiology.  In the operative report for 
the bronchoscopy with transbronchial lung biopsy, the 
findings were no endobronchial lesions and no evidence of 
extrinsic compression.  The post-operative cytology report 
stated the smears from bronchial brushings and washings were 
negative for malignant cells.  The diagnosis shown in the 
pathology report pertaining to right middle lobe biopsy was 
slight chronic bronchitis associated with anthracosis.  

Review of the evidence outlined above shows no medical 
evidence or opinion relating any respiratory disability to 
service.  The VA pulmonary specialist who examined the 
veteran in 2002 and 2003 has not related the obstructive 
airway impairment shown in pulmonary function tests to 
service or any incident of service, nor has Dr. Witte related 
any diagnosis made by him, that is, sinusitis or bronchitis, 
to service.  The Board further notes that the pathologist who 
diagnosed chronic bronchitis in June 1983 associated it with 
anthracosis, which is a form of pneumoconiosis caused by 
deposition of coal dust in the lungs.  See DORLAND's 
ILLUSTRATED Medical Dictionary 86 (26th ed. 1981).  In the 
absence of a medical nexus relating any current respiratory 
disability to service or any incident of service, including 
exposure to herbicides, there is no basis for a grant of 
service connection for respiratory disability on a direct 
basis.  It is also significant that the Secretary has 
determined there is no positive association between herbicide 
exposure and respiratory disorder other than certain 
respiratory cancers.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

Further, there is no basis for service connection for 
respiratory disability as due to exposure to herbicides in 
service on a presumptive basis.  The Board acknowledges that 
the veteran has reported exposure to Agent Orange in service 
and that under the provisions of 38 U.S.C. § 1116 and 
38 C.F.R. § 3.307 he is, in any event, presumed to have been 
exposed to herbicides because he had service in Vietnam.  
This is not enough.  This is because there is no evidence, 
nor does the veteran contend, that he has a respiratory 
cancer, which would be required for service connection due to 
herbicides on a presumptive basis.  

Finally, the Board has considered whether further action 
should be taken to obtain a VA medical opinion or even an 
opinion from an independent medical expert as suggested by 
the veteran's representative.  The Board notes, however, that 
any medical opinion that provided a nexus between any current 
respiratory disability and his service would necessarily be 
based solely on the appellant's uncorroborated assertions 
regarding the presence of shortness of breath in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value and does not serve to verify the 
occurrences described).  Referral of this case for a nexus 
opinion would accordingly be a useless act.  

In so concluding, the Board finds that the circumstances 
presented here differ from those found in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held 
that VA erred in failing to obtain a medical nexus opinion 
where evidence showed acoustic trauma in service and a 
current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of any in-service respiratory 
disability.  The veteran has been provided the opportunity to 
present evidence pertaining to in-service incurrence, but he 
has not done so.  He has relied solely on his contention that 
his respiratory disability is related to his exposure to 
herbicides in service.  

Although the Board does not question the sincerity of the 
veteran's conviction that he has a respiratory disorder due 
to service, and particularly, secondary to his in-service 
exposure to Agent Orange, the Board again notes that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since the preponderance of the medical evidence 
is against a showing that the veteran has respiratory 
disability related to service, there is no basis upon which 
to establish service connection.  The Board also notes that a 
veteran's assertions, no matter how sincere, are not 
probative of a medical nexus between the claimed disability 
and service.  See Voerth v. West, 13 Vet. App. 118, 120 
(1999).  The veteran's statements are not, therefore, 
probative of the etiology of any current respiratory 
disability and its relationship to service, including 
exposure to herbicide agents.  

In summary, the Board finds that any arthritis of the spine 
was first shown many years after service, and the evidence 
does not demonstrate that any current back disability is 
related to active service or that it was caused or 
chronically worsened by the veteran's service-connected left 
shoulder disability.  Further, the Board finds there is no 
probative evidence that relates any current respiratory 
disability to service or to exposure to herbicides in 
service.  The Board therefore concludes that the 
preponderance of the evidence is against the claims, and 
service connection for low back disability, claimed as 
arthritis, to include as secondary to service-connected left 
shoulder disability, and entitlement to service connection 
for respiratory disability, to include as secondary to 
exposure to herbicides, must be denied.  


ORDER

Service connection for low back disability, claimed as 
arthritis, to include as secondary to service-connected left 
shoulder disability, is denied.  

Service connection for respiratory disability, to include as 
secondary to exposure to herbicides, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


